Citation Nr: 1205760	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1971.  His military records show that he served in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran an increased evaluation for PTSD, from 30 percent to 50 percent, effective April 5, 2007 (the date his application to reopen his claim for a rating increase was received by VA).  The Veteran appeals the rating assigned, seeking an evaluation above 50 percent for his service-connected psychiatric disability.  PTSD is his only service-connected disability at the present time.

The Veteran and his representative appeared at the RO in March 2009 to present oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the evidence for consideration by the Board.  

During the course of this appeal, the increased rating claim for PTSD was previously adjudicated by the Board in a November 2010 appellate decision.  The Veteran disagreed with this determination and filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, pursuant to a joint motion from the appellant and the Secretary of VA, the Court vacated the November 2010 Board decision and remanded the case to the Board for development consistent with the Court's order. 

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.



REMAND

As relevant, the Court determined that further evidentiary development was warranted before the appeal could be properly adjudicated on the merits by the Board.  Specifically, as the most recent clinical assessment of the Veteran's PTSD was conducted over four years earlier during a May/June 2007 VA psychiatric examination, and as the Veteran contended that his PTSD had worsened since then, the Court determined that the May/June 2007 examination was too old to adequately provide a current evaluation of the severity of the Veteran's PTSD symptoms.  Thusly, the case is now remanded to the RO so that the Veteran may be provided with a new psychiatric examination to determine the present state of his psychiatric impairment.  [See Olson v. Principi, 3 Vet. App. 480 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377, 361 (1994): When a veteran claims that his disability is worse than when originally rated and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.]  

As this case is being remanded for a new examination, in view of the current clinical records reflecting the Veteran's history of having physically assaulted a co-worker and his admission to having occasional suicidal ideation, the new examination should include adequate discussion from the examiner addressing whether or not the Veteran poses a danger to himself and others due to his PSTD symptoms.

In addition to ordering the above development, the Court noted that the Veteran's VA psychiatric counseling and treatment records associated with his claims file were current up to February 2009, but that these records and the Veteran's hearing testimony in March 2009 indicated that there would be more records generated as he was receiving ongoing and regular counseling at Vet Center at least twice per month.  Thus, this remand should also include the appropriate development from the RO to obtain all current treatment records (both VA and private) that are relevant to his claim for a rating increase for PTSD.  See Moore v. Derwinski, 2 Vet. App. 375, 376 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  After obtaining from the Veteran a report of all sources of psychiatric counseling and treatment (both private and VA) and all necessary authorizations, the RO should obtain these identified records and associate them with the Veteran's claims files.  These records should include, but are not limited to, those that pertain to his treatment at VA for PTSD from February 2009 onwards at the Vet Center.  

All actions to obtain the aforementioned requested records should be documented fully in the claims files.  

2.  After the above development has been undertaken, the RO should provide the Veteran with a mental disorders examination to determine the current severity of his service-connected PTSD.

The Veteran's claims files and his relevant clinical history should be made available for the examiner's review in connection with the examination.  In this regard, the examiner's conclusions regarding the current severity of the Veteran's PTSD should be made in the context of the clinical records associated with the claims files and the VA psychiatric treatment records dated since the most recent compensation examination in May/June 2007.  

The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is the Veteran's PTSD currently manifested (best approximated) by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships?

(b.)  Is the Veteran's PTSD currently manifested (best approximated) by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships?

(c.)  Is the Veteran's PTSD currently manifested (best approximated) by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name?

(d.)  Any other current manifestations of PTSD should be identified and, if present, the severity thereof should be identified and discussed.  The examiner should also provide a Global Assessment of Functioning (GAF) score of the Veteran's level of social and occupational impairment and discuss the significance of the score. 

(e.)  In view of the clinical evidence reflecting the Veteran's history of having physically assaulted a co-worker and his admission to having occasional suicidal ideation (see VA psychiatric examination dated May/June 2007), the examiner should discuss whether or not the Veteran currently poses a danger to his own safety and the safety of others due to his PTSD symptoms.

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

3.  The RO should advise the Veteran that he is advised to report for the scheduled examination and that his failure to do so could result in an adverse outcome to his claim.  38 C.F.R. § 3.655 (2011).

4.  Afterwards, the RO should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

5.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to an evaluation greater than 50 percent for PTSD.  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case which takes into account all evidence received by VA since the March 2009 statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

